DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a system as described in the office action with mail date 6/25/2021 but fails to disclose the combination of “a vehicle without an electric engine powering vehicle propulsion and with a low-voltage vehicle electrical distribution system” and “an AC low-voltage consuming electrical load directly connected to the vehicle-internal induction unit such that the induced AC low-voltage is directly provided from the induction unit to the AC low-voltage consuming electrical load, a low-voltage battery configured to power the AC low-voltage consuming electrical load, a rectifier connected to the vehicle-internal induction unit so as to convert the induced AC low-voltage to a DC low-voltage, and a DC low-voltage consuming electrical load connected to the rectifier such that the DC low-voltage is provided to the DC low-voltage consuming electrical load” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-17, these claims are dependent from claim 1 and would therefore be allowable for the same reasons as independent claim 1.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022